DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the sound" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-7 are rejected as stated above because due to their dependency from claim 5. Claims 6-7 are also indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US2009/0023395A1) hereafter Chang.
Regarding claim 1, Chang discloses a method comprising: 
determining whether a user profile associated with a user of a computing device is available for a human interface device (HID) of the computing device (par[0094], [0095]: The configuration component 130 can be employed to store settings in user profiles that are selectable for a given environment (e.g., home or office).  As a result of the settings and profile information, external systems connecting to the passive system 102 can be detected at some level); and 
upon determining that the user profile is available, adjusting a parameter of the HID according to a setting found in the user profile (par[0094], [0095]: By detecting one or more of the externals systems (e.g., a cluster) connected, the passive system 102 can automatically select the user profile to employ.  For example, if a keyboard, mouse, and TV are detected as connected, the configuration component 130 infer that the user is at home, thereby selecting a home profile that auto-configures the TV for user viewing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Anand (US2017/0347993A1).
Regarding claim 2, Chang does not explicitly disclose the method wherein upon determining that the user profile is not available, adjusting the parameter of the HID according to a default setting.
Anand discloses the method wherein upon determining that the user profile is not available, adjusting the parameter of the HID according to a default setting (fig 9A:S120, par[0085]: If there currently is no custom profile set up for the identified operator, a profile setup step S120 executes, forming a custom profile for the identified operator and applying system default values as a starting-point for system operation).
One of ordinary skill in the art would be aware of both the Chang and the Anand references since both pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chang to implement the deault feature as disclosed by Anand to gain the functionality of providing a method and apparatus for customization of the operator interface that is better adapted to the workflow and practices of users by facilitating enhancement of the user experience by allowing the user to switch between the defaulted and customized setting in a seamless way.

2.	Claims 3-4, 8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Goodwin et al. (US6218966B1) hereafter Goodwin.
Regarding claim 3, Chang does not explicitly disclose the method wherein adjusting the parameter comprises: adjusting an amount of air pressure in a sound dampening layer of the HID, adjusting a force required to actuate buttons of the HID, and adjusting a level of a base layer of the HID with respect to the buttons.
Goodwin discloses the method wherein adjusting the parameter comprises: 
adjusting an amount of air pressure in a sound dampening layer of the HID (col 6 ln 57-67 and col 7 ln 1: providing for raised key covers 24 and for sensing the user's key depressions, these transducers 26 and specific embodiments thereof shown as transducers 34-38 have yet another advantage, namely that the degree of force exerted by them on the key cover is selectively variable as desired, responsive to signals from the interface 28 which in turn is responsive to signals from the tactile generator 12. In this manner, the user is able to selectively adjust the height of the keys, the key throw, and the predetermined amount of tactile resistance to keystroke based, for example, on the amount of air pressure delivered by the transducer 40, the electromotive force delivered by the solenoid 34), 
adjusting a force required to actuate buttons of the HID (col 6 ln 57-67 and col 7 ln 1: providing for raised key covers 24 and for sensing the user's key depressions, these transducers 26 and specific embodiments thereof shown as transducers 34-38 have yet another advantage, namely that the degree of force exerted by them on the key cover is selectively variable as desired, responsive to signals from the interface 28 which in turn is responsive to signals from the tactile generator 12. In this manner, the user is able to selectively adjust the height of the keys, the key throw, and the predetermined amount of tactile resistance to keystroke based, for example, on the amount of air pressure delivered by the transducer 40, the electromotive force delivered by the solenoid 34), and 
adjusting a level of a base layer of the HID with respect to the buttons (col 6 ln 57-67 and col 7 ln 1: providing for raised key covers 24 and for sensing the user's key depressions, these transducers 26 and specific embodiments thereof shown as transducers 34-38 have yet another advantage, namely that the degree of force exerted by them on the key cover is selectively variable as desired, responsive to signals from the interface 28 which in turn is responsive to signals from the tactile generator 12. In this manner, the user is able to selectively adjust the height of the keys, the key throw, and the predetermined amount of tactile resistance to keystroke based, for example, on the amount of air pressure delivered by the transducer 40, the electromotive force delivered by the solenoid 34).
One of ordinary skill in the art would be aware of both the Chang and the Goodwin references since both pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chang to implement the adjusting specific parameters feature as disclosed by Goodwin to gain the functionality of providing an energy signal appropriate to the particular key transducer so as to cause the transducer to produce a desired tactile response or motion which it imparts to the key cover and user's touch.

Regarding claim 4, Chang in view of Goodwin discloses the method of claim 3, comprising: making an adjustment to the parameter of the HID according to an interaction by the user with the HID (Goodwin col 7 ln 15-19: in addition to manual profile selection or input from an end-user to the CPU 14 selecting a desirable keyboard profile, the CPU in the alternative may automatically select a profile which varies given the requirements of a particular application executing on the CPU 14. Thus, if the end-user invokes a word processing program through CPU 14, a keyboard profile would automatically be invoked to essentially place the keyboard 10 in a conventional keyboard mode with the tactile feedback associated with conventional keyboards).

Regarding claim 10, Chang discloses a human interface device (HID) comprising: 
an adjustable parameter to alter characteristics of the HID (par[0094], [0095]: by detecting one or more of the externals systems (e.g., a cluster) connected, the passive system 102 can automatically select the user profile to employ. By detecting one or more of the externals systems (e.g., a cluster) connected, the passive system 102 can automatically select the user profile to employ.  For example, if a keyboard, mouse, and TV are detected as connected, the configuration component 130 infer that the user is at home, thereby selecting a home profile that auto-configures the TV for user viewing); and 
a processor (fig 1:102, par[[0095]: if an input device to the passive system 102 is a touchpad or gesture device and a smaller display, the configuration component 130 can infer that the user is on travel or at the office using a laptop, and hence, The passive system processes a suitable profile can be selected and executed to provide the settings and configuration associated with that profile and environment) to: determine whether a user profile associated with a user of a computing device is available for the HID while coupled to the computing device; and upon determining that the user profile is available, adjust the parameter of the HID according to a setting found in the user profile (par[0094], [0095]: By detecting one or more of the externals systems (e.g., a cluster) connected, the passive system 102 can automatically select the user profile to employ.  For example, if a keyboard, mouse, and TV are detected as connected, the configuration component 130 infer that the user is at home, thereby selecting a home profile that auto-configures the TV for user viewing).
Chang does not explicitly disclose a human interface device (HID) comprising: an adjustable parameter to physically alter characteristics of the HID.
Goodwin discloses a human interface device (HID) comprising: an adjustable parameter to physically alter characteristics of the HID (Goodwin col 7 ln 15-19: in addition to manual profile selection or input from an end-user to the CPU 14 selecting a desirable keyboard profile, the CPU in the alternative may automatically select a profile which varies given the requirements of a particular application executing on the CPU 14. Thus, if the end-user invokes a word processing program through CPU 14, a keyboard profile would automatically be invoked to essentially place the keyboard 10 in a conventional keyboard mode with the tactile feedback associated with conventional keyboards).
One of ordinary skill in the art would be aware of both the Chang and the Goodwin references since both pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chang to implement the user interaction feature as disclosed by Goodwin to gain the functionality of selecting a desirable HID profile based on a manual selection as an alternative and providing an energy signal appropriate to the particular key transducer so as to cause the transducer to produce a desired tactile response or motion which it imparts to the key cover and user's touch.

Regarding claim 11, Chang in view of Goodwin discloses the HID wherein the processor to adjust the parameter comprises: 
adjusting an amount of air pressure in a sound dampening layer of the HID (col 6 ln 57-67 and col 7 ln 1: providing for raised key covers 24 and for sensing the user's key depressions, these transducers 26 and specific embodiments thereof shown as transducers 34-38 have yet another advantage, namely that the degree of force exerted by them on the key cover is selectively variable as desired, responsive to signals from the interface 28 which in turn is responsive to signals from the tactile generator 12. In this manner, the user is able to selectively adjust the height of the keys, the key throw, and the predetermined amount of tactile resistance to keystroke based, for example, on the amount of air pressure delivered by the transducer 40, the electromotive force delivered by the solenoid 34), 
adjusting a force required to actuate buttons of the HID (col 6 ln 57-67 and col 7 ln 1: providing for raised key covers 24 and for sensing the user's key depressions, these transducers 26 and specific embodiments thereof shown as transducers 34-38 have yet another advantage, namely that the degree of force exerted by them on the key cover is selectively variable as desired, responsive to signals from the interface 28 which in turn is responsive to signals from the tactile generator 12. In this manner, the user is able to selectively adjust the height of the keys, the key throw, and the predetermined amount of tactile resistance to keystroke based, for example, on the amount of air pressure delivered by the transducer 40, the electromotive force delivered by the solenoid 34), and 
adjusting a level of a base layer of the HID with respect to the buttons (col 6 ln 57-67 and col 7 ln 1: providing for raised key covers 24 and for sensing the user's key depressions, these transducers 26 and specific embodiments thereof shown as transducers 34-38 have yet another advantage, namely that the degree of force exerted by them on the key cover is selectively variable as desired, responsive to signals from the interface 28 which in turn is responsive to signals from the tactile generator 12. In this manner, the user is able to selectively adjust the height of the keys, the key throw, and the predetermined amount of tactile resistance to keystroke based, for example, on the amount of air pressure delivered by the transducer 40, the electromotive force delivered by the solenoid 34).

Regarding claim 12, Chang in view of Goodwin discloses the HID wherein the processor is to make an adjustment to the parameter of the HID according to an interaction by the user with the HID (Goodwin col 7 ln 15-19: in addition to manual profile selection or input from an end-user to the CPU 14 selecting a desirable keyboard profile, the CPU in the alternative may automatically select a profile which varies given the requirements of a particular application executing on the CPU 14. Thus, if the end-user invokes a word processing program through CPU 14, a keyboard profile would automatically be invoked to essentially place the keyboard 10 in a conventional keyboard mode with the tactile feedback associated with conventional keyboards).

Regarding claim 13, Chang discloses a non-transitory computer-readable storage medium comprising program instructions which, when executed by a processor, cause the processor to: 
determine whether a user profile associated with a user is available for a human interface device (HID) (par[0094], [0095]: The configuration component 130 can be employed to store settings in user profiles that are selectable for a given environment (e.g., home or office).  As a result of the settings and profile information, external systems connecting to the passive system 102 can be detected at some level); and 
upon determining that the user profile is available, adjust a parameter of the HID according to a setting found in the user profile (par[0094], [0095]: By detecting one or more of the externals systems (e.g., a cluster) connected, the passive system 102 can automatically select the user profile to employ.  For example, if a keyboard, mouse, and TV are detected as connected, the configuration component 130 infer that the user is at home, thereby selecting a home profile that auto-configures the TV for user viewing).
Chang does not explicitly disclose the non-transitory computer-readable storage medium comprising program instructions which, when executed by a processor, cause the processor to: make further adjustments to the parameter of the HID according to an interaction by the user with the HID.
Goodwin discloses the non-transitory computer-readable storage medium comprising program instructions which, when executed by a processor, cause the processor to: make further adjustments to the parameter of the HID according to an interaction by the user with the HID (Goodwin col 7 ln 15-19: in addition to manual profile selection or input from an end-user to the CPU 14 selecting a desirable keyboard profile, the CPU in the alternative may automatically select a profile which varies given the requirements of a particular application executing on the CPU 14. Thus, if the end-user invokes a word processing program through CPU 14, a keyboard profile would automatically be invoked to essentially place the keyboard 10 in a conventional keyboard mode with the tactile feedback associated with conventional keyboards).
One of ordinary skill in the art would be aware of both the Chang and the Goodwin references since both pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chang to implement the user interaction feature as disclosed by Goodwin to gain the functionality of selecting a desirable HID profile based on a manual selection as an alternative and providing an energy signal appropriate to the particular key transducer so as to cause the transducer to produce a desired tactile response or motion which it imparts to the key cover and user's touch.

Regarding claim 8, Chang does not explicitly disclose the method wherein the setting found in the user profile comprises a desired feedback response while the user is to interact with the HID.
Goodwin discloses the method wherein the setting found in the user profile comprises a desired feedback response while the user is to interact with the HID (col 6 ln 64-67,  col 7 ln 1-14: the user is able to selectively adjust the height of the keys, the key throw, and the predetermined amount of tactile resistance to keystroke based, for example, on the amount of air pressure delivered by the transducer 40, the electromotive force delivered by the solenoid 34, and the like.  Thus, an additional benefit of the invention is to essentially provide for a customizable keypad or key assembly in terms of its mechanical characteristics and responsiveness to touch. An end-user might simply select a particular mechanical keyboard responsiveness profile designated to the CPU 14 which, in turn, would generate an appropriate signal 18 to the tactile generator 12 (FIG. 2). Moreover, in addition to manual profile selection or input from an end-user to the CPU 14 selecting a desirable keyboard profile, the CPU in the alternative may automatically select a profile which varies given the requirements of a particular application executing on the CPU 14).
One of ordinary skill in the art would be aware of both the Chang and the Goodwin references since both pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chang to implement the user interaction feature as disclosed by Goodwin to gain the functionality of selecting a desirable HID profile based on a manual selection as an alternative and providing an energy signal appropriate to the particular key transducer so as to cause the transducer to produce a desired tactile response or motion which it imparts to the key cover and user's touch.

3.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Goodwin, and further in view of Berger et al. (US2017/0031588A1) hereafter Berger.
Regarding claim 5, Chang in view of Goodwin does not explicitly disclose the method wherein the adjustment made according to the interaction by the user with the HID varies based on a decibel level of the sound created by the interaction.
Berger discloses the method wherein the adjustment made according to the interaction by the user with the HID varies based on a decibel level of the sound created by the interaction (par[0038]: A small speaker in the keyboard allows the user to choose from a variety of pre-recorded sounds to simulate the "click" of a key and provide minimal haptic feedback.  The user can choose a binary sound, which makes a sound at a single decibel level, or variable sounds that are louder or softer depending on the pressure applied to the key).
One of ordinary skill in the art would be aware of the Chang, Goodwin and Berger references since all pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chang to implement the decibel level feature as disclosed by Berger to gain the functionality of choosing a binary sound, which makes a sound at a single decibel level, or variable sounds that are louder or softer depending on the pressure applied to the key.

4.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Goodwin and Berger, and further in view of Nekimken et al.  (US10649529B1) hereafter Nekimken.
Regarding claim 6, Chang in view of Goodwin and Berger does not disclose the method wherein if the decibel level is above a threshold value, the adjustment comprises increasing the amount of air pressure in the sound dampening layer, and if the decibel level is below the threshold value, the adjustment comprises decreasing the amount of air pressure in the sound dampening layer.
Nekimken discloses the method wherein: 
if the decibel level is above a threshold value, the adjustment comprises increasing the amount of air pressure in the sound dampening layer (fig 9A:904a, col 17 ln 25-31 and col 17 ln 32-39: The one or more sounds (or sound pressure waves) produced by an input device are represented by the bar 902a.  At the given frequency, the sound pressure level produced by the input device exceeds the perceptibility threshold 900 at around 15 decibels and reaches a maximum sound pressure level of 40 decibels. The plot 904a represents the masking threshold needed to mask or modify the sound(s) 902a.  As shown in FIG. 9A, an acoustic output (e.g., sound pressure waves or second sounds) may be produced by an output device at a slightly higher frequency and with a higher sound pressure level (as represented by bar 906).  The acoustic output may be generated or configured to mask or obscure the sound(s) generated by the input device), and 
if the decibel level is below the threshold value, the adjustment comprises decreasing the amount of air pressure in the sound dampening layer (fig 9B, col 17 ln 48-57: As shown in FIG. 9B, the second sound(s) are produced at a lower frequency and with a lower sound pressure level.  The second sound(s) (bar 908) can reduce, modify, mask, or obscure the feedback or the user-perceived feedback of the input device as indicated by the plot 904b).
One of ordinary skill in the art would be aware of the Chang, Goodwin, Berger and Nekimken references since all pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chang to implement the air pressure level feature as disclosed by Nekimken to gain the functionality of enhancing, amplifying, masking, obscuring, or cancelling an inherent sound or tactile feedback produced by the input device in order to attenuate the undesirable sounds in real-time.

Regarding claim 7, Chang in view of Goodwin, Berger and Nekimken discloses the method wherein: if the decibel level is above, the adjustment comprises raising the level of the base layer of the HID with respect to the buttons (Berger par[0038]: The user can choose a binary sound, which makes a sound at a single decibel level, or variable sounds that are louder or softer” technically equivalent to a variation of the range level of the decibel within a predetermined value”, depending on the pressure applied to the key technically equivalent to the feature of adjusting a level of a base layer of the HID by raising and lowering the level of the base layer with respect to the buttons from in association with the decibel value/level) and  (Goodwin col 6 ln 57-67 and col 7 ln 1: providing for raised key covers 24 and for sensing the user's key depressions, these transducers 26 and specific embodiments thereof shown as transducers 34-38 have yet another advantage, namely that the degree of force exerted by them on the key cover is selectively variable as desired, responsive to signals from the interface 28 which in turn is responsive to signals from the tactile generator 12. In this manner, the user is able to selectively adjust the height of the keys, the key throw, and the predetermined amount of tactile resistance to keystroke based, for example, on the amount of air pressure delivered by the transducer 40), and 
if the decibel level is below, the adjustment comprises lowering the level of the base layer of the HID with respect to the buttons (Berger par[0038]: The user can choose a binary sound, which makes a sound at a single decibel level, or variable sounds that are louder or softer” technically equivalent to a variation of the range level of the decibel within a predetermined value”, depending on the pressure applied to the key technically equivalent to the feature of adjusting a level of a base layer of the HID by raising and lowering the level of the base layer with respect to the buttons from in association with the decibel value/level) and (Goodwin col 6 ln 57-67 and col 7 ln 1: providing for raised key covers 24 and for sensing the user's key depressions, these transducers 26 and specific embodiments thereof shown as transducers 34-38 have yet another advantage, namely that the degree of force exerted by them on the key cover is selectively variable as desired, responsive to signals from the interface 28 which in turn is responsive to signals from the tactile generator 12. In this manner, the user is able to selectively adjust the height of the keys, the key throw, and the predetermined amount of tactile resistance to keystroke based, for example, on the amount of air pressure delivered by the transducer 40).
Chang in view of Goodwin, Berger and Nekimken disclose the method the feature of associating  the decibel level with the adjustment of the level of a base layer of the HID by raising with respect to the buttons.
Chang in view of Goodwin, Berger and Nekimken discloses the claimed invention except for the range of feature being above and below the threshold value.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the adjustment with the threshold being within the range of above and below the threshold, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Barcus et al. (US2016/0378720A1) hereafter Barcus.
Regarding claim 9, Chang does not explicitly disclose the method comprising: making an adjustment to the parameter of the HID according to a time of day.
Barcus discloses the method comprising: making an adjustment to the parameter of the HID according to a time of day (par[0024]: Changing the color (e.g., based on the time of day) may place less strain on the user's eyes and avoid disruption to the user's circadian rhythm. In one embodiment, presentation component 322 provides an initial set of rendering parameter values.  The initial set may include default or standard values for each of the rendering parameters. The initial set of rendering parameter values may include values set or selected by the user through a rendering panel presented in a user interface on the display of the user device 200).
One of ordinary skill in the art would be aware of both the Chang and the Barcus references since both pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chang to implement the time of day feature as disclosed by Barcus to gain the functionality of providing a learning system that can feed rendering parameter values and subsequent throughput performance feedback into a statistical model to predict the next set of changes such as Changing the color (e.g., based on the time of day) may place less strain on the user's eyes and avoid disruption to the user's circadian rhythm.

6.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Goodwin, and further in view of Anand (US2017/0347993A1).
Regarding claim 14, Chang in view of Goodwin does not explicitly disclose the non-transitory computer-readable storage medium wherein upon determining that the user profile is not available, comprising program instructions to cause the processor to adjust the parameter of the HID according to a default setting.
Anand discloses a non-transitory computer-readable storage medium wherein upon determining that the user profile is not available, comprising program instructions to cause the processor to adjust the parameter of the HID according to a default setting (fig 9A:S120, par[0085]: If there currently is no custom profile set up for the identified operator, a profile setup step S120 executes, forming a custom profile for the identified operator and applying system default values as a starting-point for system operation).
One of ordinary skill in the art would be aware of the Chang, Goodwin and the Anand references since both pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chang to implement the default feature as disclosed by Anand to gain the functionality of providing a method and apparatus for customization of the operator interface that is better adapted to the workflow and practices of users by facilitating enhancement of the user experience by allowing the user to switch between the defaulted and customized setting in a seamless way.

7.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Goodwin, and further in view of Barcus et al. (US2016/0378720A1) hereafter Barcus.
Regarding claim 15, Chang in view of Goodwin does not explicitly disclose the non-transitory computer-readable storage medium comprising program instructions to cause the processor to make an adjustment to the parameter of the HID according to a time of day.
Barcus discloses the non-transitory computer-readable storage medium comprising program instructions to cause the processor to make an adjustment to the parameter of the HID according to a time of day (par[0024]: Changing the color (e.g., based on the time of day) may place less strain on the user's eyes and avoid disruption to the user's circadian rhythm. In one embodiment, presentation component 322 provides an initial set of rendering parameter values.  The initial set may include default or standard values for each of the rendering parameters. The initial set of rendering parameter values may include values set or selected by the user through a rendering panel presented in a user interface on the display of the user device 200).
One of ordinary skill in the art would be aware of the Chang, Goodwin and the Barcus references since both pertain to the interface device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chang to implement the time of day feature as disclosed by Goodwin to gain the functionality of providing a learning system that can feed rendering parameter values and subsequent throughput performance feedback into a statistical model to predict the next set of changes such as Changing the color (e.g., based on the time of day) may place less strain on the user's eyes and avoid disruption to the user's circadian rhythm.

Conclusion
US2016/0193084A1 to Jenkins discloses the method may further comprise determining to reduce the detected sounds down to the hearing protection threshold when the decibel level is higher than the preset hearing protection threshold. In some embodiments, the method may further comprise determining to amplify the detected sounds up to the hearing protection threshold when the decibel level is lower than the preset hearing protection threshold.
US2010/0265183A1 to Mail discloses the feature of adjusting the adaptive device display state includes receiving an input selecting another recognized user via the interactive display of recognized users on the keyboard display at 436, and then adjusting the keyboard display state to display the adaptive device according to the new user's preferences, e.g., as stored in a user profile.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685